ORDER
PER CURIAM.
Con-Tech Carpentry, Inc. (hereinafter, “Con-Tech”) raises one allegation of error. Con-Tech appeals from the trial court’s judgment dismissing, with prejudice, the claim of Equitable Enforcement of Mechanics Lien, ruling that Con-Tech did not serve Robert J. Auffenberg, Jr. (hereinafter, “Auffenberg”) with the notice required by Section 429.100 RSMo (2000). Con-Tech claims that Auffenberg concealed himself, absconded, or was absent from his usual place of abode and it properly served him pursuant to Section 429.110 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment was supported by substantial evidence, and the judgment was neither against the weight of the evidence nor erroneously declared or applied the law. Commercial Openings, Inc. v. Mathews, 819 S.W.2d 347, 349 (Mo. banc 1991). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).